Citation Nr: 1707168	
Decision Date: 03/03/17    Archive Date: 03/17/17

DOCKET NO.  00-01 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to a total disability rating based on individual unemployability (TDIU). 

2. Entitlement to a compensable rating for scars. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1971 to April 1975.  

This claim is before the Board from a February 2006 rating decision.  [His TDIU appeal retains an earlier docket number as it was merged with a prior appeal for an increased rating for his wrist condition.]  In February 2011, the Board remanded the claim for additional development.  The Board remanded TDIU again in June 2016 for the RO to consider new evidence associated with the file and readjudicate the claim.  The matter has been properly returned for appellate consideration and the Board is satisfied that there has been substantial compliance with the remand.  Specifically, the RO considered the evidence and denied the Veteran's claim for TDIU in a July 2016 Supplemental Statement of the Case.  Thus, no further action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In January 2016, the Veteran submitted a timely notice of disagreement with an October 2015 decision that denied a compensable rating for scars.  A review of the record shows that the Veteran has not been furnished a Statement of the Case (SOC) in response to his notice of disagreement.  Because the notice of disagreement placed this in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999). 

The issue of entitlement to a compensable rating for scars is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.




CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.341, 4.16, 4.25 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU Analysis

A TDIU may be assigned when the disabled veteran is, in the judgment of VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran does not meet the initial eligibility requirements to receive consideration of the TDIU claim under 38 C.F.R. § 4.16(a).  The combined ratings for his service-connected disabilities, 30 percent, do not satisfy the requisite threshold.  See id.  

If a claimant does not meet the threshold criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. 
§ 4.16(b).  The rating boards are required to submit all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards, to the Director of Compensation Service for extraschedular consideration.  Id.

The Veteran contends that his right wrist disabilities, including his right ulnar neuropathy and right wrist osteoarthritis, have rendered him unable to obtain or maintain substantially gainful employment since 1999.  At that time, he worked in a mobile home manufacturing plant.  During his employment there, the Veteran contends that his wrist would swell, even while wearing a brace, and he would have to stop working.  He also reported having decreased strength in terms of holding and gripping items.  Prior to this job, the Veteran worked as a cabinet maker.  During a May 1999 VA examination, the Veteran reported that he was unable to use his right dominant hand for squeezing, hammering, or throwing following his right wrist surgery.  His claim for TDIU shows he has a high school education.

The Board finds that the evidence does not warrant referral for extraschedular consideration.  While the Veteran contends that he is entitled to a TDIU because of his service-connected right wrist disabilities, the weight of the evidence shows that the Veteran is unemployable primarily because of nonservice-connected disabilities.

The Veteran's VA examinations show that the ulnar nerve disability and wrist arthritis cause decreased grip strength and some limitation of motion.  While these symptoms would certainly affect his ability to engage in certain physical activities, they do not render the Veteran wholly unemployable.  In August 1999, the examiner opined that the Veteran's right ulnar nerve disability affects "a pure sensory branch of the right ulnar nerve and no motor deficit results from this."  He continued on to say that "[f]rom a neurological standpoint, since there is no motor deficit, this would result in only very minimal functional disability due to the numbness of the fourth and fifth digits of the right hand."  An orthopedic examination conducted in August 1999 showed that the Veteran had an exceptionally strong right grip. 

In April 2002, a VA peripheral nerves examination showed normal strength and muscle tone for all major muscle groups.  The examiner concluded that there was no weakness or paralysis secondary to the Veteran's ulnar neuropathy; there was sensory loss only of the ulnar aspect of the right hand dorsum.  In May 2000, the examiner noted that the Veteran had a long history of gouty arthritis, primarily in his knees and ankles, was rather weak at the time, and used a cane to walk.  

The Veteran was afforded a scars examination in October 2005 and the examiner opined that the Veteran's scar was well-healed and should not interfere with his ability to be employed.  A November 2008 joints examination revealed functional loss and limitation of motion in the right wrist, but no neurologic deficit.  The examiner noted that the Veteran's right wrist did interfere with his daily activities because he has to wear a brace, but did not address the effect on employment because the Veteran was unemployed. 

A peripheral nerves examination was conducted in October 2014.  The examiner indicated that the Veteran's right ulnar nerve disability was "mild" and does not impact his ability work.  The Veteran reported that his problems stem from his arthritis which is "all over." 

Similarly, the Veteran's VA treatment records show that the arthritis in his knees and ankles, which are not service-connected, are his primary impediments to employment.  A VA vocational rehabilitation evaluation was conducted in June 2000 in response to the Veteran's request for Chapter 31 assistance.  It was noted that the Veteran was advised he could no longer work in construction due to his worsening arthritis.  While the evaluator documented that the Veteran had decreased grip strength due to his right wrist disabilities, he opined that "[b]y far, the major disability and resulting limitations are associated with his Arthritis which mainly affects his knees, and ankles." A June 2003 VA progress note indicates the Veteran had "good insight to his situation, reporting arthritic knees prevent him from working."  In June 2010, the Veteran reported that he did not "do a whole lot" because of the arthritis in his right hand and knees.  Importantly, a March 2014 orthotics progress note indicated that the Veteran was provided with a right wrist splint that would "support/comfort [his] wrist while allowing full function of the hand." 

The Veteran's Social Security Administration (SSA) records further support this determination.  In an August 2000 general medical assessment, the examiner reported that the Veteran's primary disabling condition was gouty arthritis of the knees, ankle, and right elbow and hand, and the secondary disabling conditions included residuals of his right wrist surgery and hypertension.  

In light of the above evidence, the Board finds that the facts are not sufficient to warrant referral to the Director of Compensation Service for consideration of an extraschedular TDIU.  The Veteran's right ulnar nerve and scar disabilities do not cause significant functional loss.  While the Veteran's right wrist arthritis does cause some limitation of motion and functional loss, it is not sufficiently incapacitating as to render him unemployable.  Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992).  The ulnar nerve condition causes subjective feelings of numbness, but there has been no objective evidence of ulnar nerve deficit by EMG, and VA examinations have shown no impairment in motor activity.  Instead, the evidence shows that the Veteran is primarily unable to obtain employment due to several nonservice-connected physical conditions, including arthritis in his knees and ankles.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply and entitlement to a TDIU is denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify claimants.  This duty was satisfied by a letter sent in September 2005.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist regarding the Veteran's claim.  The claims file contains the Veteran's service records, VA and private medical treatment evidence, and SSA records.  The Veteran was also afforded several VA examinations to assess the functional impact of his service-connected disabilities.  The examinations were adequate, as a whole, because they were performed by appropriate medical professionals, were based on an accurate review of the Veteran's record, history, and symptomatology, and included the necessary objective findings.   

Additionally the Veteran provided testimony at a Board hearing in October 2004.  During such a hearing, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010). Although the hearing was held in connection with the claims for an increase, the Veteran did present testimony at that time about his work history and the effect of his wrist condition on his ability to work.  The Veterans Law Judge sought to identify pertinent evidence not currently associated with the claims folder at that hearing, and elicited further information as to the dates and locations of treatment when appropriate.  The Veteran then asked for an additional hearing when he perfected his appeal of the TDIU denial.  After the RO informed him that he was placed on the list of persons awaiting a Board hearing, he responded later in September 2007 that he withdrew his request for a hearing.  The Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant.  

Finally, all due process considerations have been met.  No new evidence was received following the July 2016 Supplemental Statement of the Case.   


ORDER

Entitlement to a TDIU is denied. 


REMAND

In January 2016, the Veteran submitted a timely notice of disagreement with an October 2015 decision that denied a compensable rating for the Veteran's scars.  A review of the record shows that the Veteran has not been furnished a Statement of the Case.  Because the notice of disagreement placed this in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999). 

Accordingly, the case is REMANDED for the following action:

The RO or AMC should provide the Veteran with a Statement of the Case as to the issue of entitlement to a compensable rating for scars.  The Veteran should be informed that he must file a timely and adequate substantive appeal to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


